       Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 1 of 16



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8   HIP Lending Group, LLC, an Arizona              No:
     limited liability company,
 9
                     Plaintiff,
10                                                  ORDER GRANTING MOTION
           v.                                       FOR THE APPOINTMENT OF
11                                                  RECEIVER
     Goalz Restaurant Group, LLC, a Wyoming
12   limited liability company; Goalz CD Pooler
     GA, LLC, a Wyoming limited liability
13   company; Goalz Dairy Denver NC, LLC,
     formerly known as Goalz DQ Denver NC,
14   LLC, a Wyoming limited liability company;
     Goalz Dairy Ft Pierce FL, LLC, a Florida
15   limited liability company; Goalz DH Springs
     CO, LLC, a Wyoming limited liability
16   company; Goalz DH Georgetown KY 111,
     LLC, a Wyoming limited liability company;
17   Goalz DH IL 107, LLC, an Illinois limited
     liability company; Goalz DH IL 109, LLC,
18   an Illinois limited liability company; Goalz
     DH Slidell LA 112, LLC, a Wyoming
19   limited liability company; Goalz Restaurant
     Group COWY, LLC, a Wyoming limited
20   liability company; Goalz Restaurant Group
     FLA, LLC, a Wyoming limited liability
21   company; Goalz Restaurant Group KTY,
     LLC, a Wyoming limited liability company;
22   Goalz Restaurant Group NCSC, LLC, a
     Wyoming limited liability company; and
23   Shawn Eby, a Wyoming resident,
24                       Defendants.
25
26          The Court has reviewed and considered: (1) Plaintiff’s Verified Complaint; (2) the
27   Motion for the Appointment of Receiver; (3) Craig Hannay’s Declaration in Support of
28   Plaintiff’s Motion for the Appointment of Receiver; (4) the evidence presented; and (5) all
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 2 of 16



 1   other matters of record. The Court hereby makes the following findings of fact:
 2          A.     This Court has jurisdiction under 28 U.S.C. § 1332(a), because the matter in
 3   controversy exceeds the sum of $75,000.00, exclusive of interest and costs, and the adverse
 4   parties are of diverse citizenship. Venue is proper in this Court pursuant to 28 U.S.C.
 5   § 1391(a).
 6          B.     Beginning in September 2019, the parties entered into a loan agreement and
 7   two subsequent amendments to the loan agreement (the “Loan Documents”) wherein
 8   Plaintiff agreed to, and did, loan $3,000,000.00 to Defendants. In connection with the
 9   foregoing Loan Documents, Defendants granted a security interest in the following assets
10   whether then owned or subsequently acquired or created:
11                 All Accounts, Chattel Paper, Goods (including all Inventory,
                   Equipment and Fixtures), Documents, Instruments, General
12                 Intangibles (including Payment Intangibles), Investment
                   Property, Letter-of-Credit Rights, Supporting Obligations,
13                 Commercial Tort Claims, Other Property, and Borrower’s
                   limited liability membership interests in its Subsidiaries; all
14                 Proceeds and products of all of the foregoing (including
                   Proceeds of any insurance policies and claims against third
15                 parties for loss or any destruction of any of the foregoing); and
                   all Records relating to any of the foregoing.
16
17   (the foregoing assets are collectively referred to as the “Collateral”). See Section 5.1 of the
18   Loan Documents. Plaintiff perfected its security interest in the Collateral by filing UCC-1
19   Financing Statements in the respective states.
20          C.     In addition to Defendants, Goalz Restaurant Group, LLC (“GRG”) directly
21   holds majority membership interests in the following entities:
22                 a.     DH Cheyenne WY, LLC
23                 b.     CD Lincolnton NC, LLC
24                 c.     CD Lancaster SC, LLC
25                 d.     CD Shelbyville KY, LLC
26                 e.     Dairy Commerce City CO, LLC
27                 f.     Dairy Fed Highway FL, LLC
28                 g.     Dairy Traditions FL, LLC

                                                   -2-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 3 of 16



 1          D.        Through its wholly owned holding company Goalz Restaurant Group
 2   COWY, LLC, GRG holds majority membership interests in CC Cheyenne WY, LLC.
 3          E.        Through its wholly owned holding company Goalz Restaurant Group FLA,
 4   LLC, GRG holds majority membership interests in CC Apopka FL, LLC and CC Melbourne
 5   FL, LLC.
 6          F.        Through its wholly owned holding company Goalz Restaurant Group KTY,
 7   LLC, GRG utilizes the trade name CC Dixie Highway.
 8          G.        Through its wholly owned holding company Goalz Restaurant Group NCSC
 9   LLC, GRG utilizes the trade name CC Huntsville AL and holds majority membership
10   interests in::
11                    a.    CC Huntsville AL, LLC
12                    b.    CC Lincolton NC, LLC
13                    c.    CC Lancaster SC, LLC
14   (collectively, the non-defendant entities in Paragraphs C–G are referred to as the
15   “Subsidiary LLCs”).
16          H.        The Subsidiary LLCs guaranteed the obligations under the Loan Documents
17   and agreed that each is “jointly and severally liable for, and absolutely and unconditionally
18   guarantees to Lender the prompt payment and performance of, all Obligations.” See Section
19   12.1. of the Loan Documents.
20          I.        The Second Amended Loan Agreement was to be repaid through thirty-six
21   (36) monthly payments of accrued interest and principal beginning on January 1,
22   2020. Each monthly payment was due on the first of each month until paid in full. The
23   entire principal balance of the loan was due with all interest, fees, and other charges on
24   January 1, 2023, if not otherwise accelerated.
25          J.        Despite Plaintiff’s loans to Defendants, Defendants have struggled to make
26   payroll without additional advances from Plaintiff.
27          K.        In August 2019, GRG caused CC Huntsville AL, LLC to cease operations and
28   close down the Church’s Chicken that it had been operating without notice or consent of

                                                  -3-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 4 of 16



 1   the franchisor. GRG was able to avoid a complete termination of the franchise agreement
 2   by entering into a promissory note in the amount of $283,093.00 for the damages suffered
 3   by the franchisor. The note provides that any default thereunder is a default upon all
 4   franchise agreements with the franchisor. In March 2020, GRG and Goalz Restaurant
 5   Group NCSC, LLC failed to make the requisite payments and a notice of default was sent.
 6          L.     On March 5, 2020, in addition to the financial defaults, Defendants received
 7   two notices of default for failure to abide by the operational terms of the franchise
 8   agreement with Church’s Chicken. These violations threaten the franchise agreements for
 9   all Defendants who operate under the Church’s Chicken brand.
10          M.     As of February 2020, Defendants had outstanding payables (not including
11   payments to Plaintiff) in excess of $1,000,000.00.
12          N.     Additionally, Defendants have received notices of default from landlords of
13   various stores with the threat of lockouts being instituted if payment is not received.
14          O.     Defendants have also failed to make payment to Plaintiff as required under
15   the Second Amended Loan Agreement.
16          P.     On March 2, 2020, Plaintiff delivered a notice of default and opportunity to
17   cure to Defendants. Defendants had five days to cure the defaults set forth therein or an
18   event of default will have been deemed to occur. Upon an event of default, Plaintiff is
19   entitled to exercise a variety of remedies, including acceleration, imposition of default
20   interest rate, and foreclosure.
21          Q.     Defendants also agreed that Plaintiff “may, in its discretion, petition for and
22   obtain the appointment of a receiver to take possession of any or all of the Collateral and to
23   operate any Obligor’s business and to exercise such rights and powers as the court
24   appointing such receiver shall confer upon such receiver . . . .” See Section 9.2 of the
25   Second Amended Loan Agreement.
26          R.     Despite the notice and opportunity to cure, Defendants failed to cure, or make
27   any arrangements to cure, the defaults under the Second Amended Loan Agreement. On
28

                                                  -4-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 5 of 16



 1   March 10, 2020, Plaintiff delivered its notice of acceleration and demand for payment of
 2   the amounts due under the Second Amended Loan Agreement.
 3          S.     As of March 9, 2020, Defendants were obligated to Plaintiff in the amount of
 4   $3,377,869.48, which represents outstanding principal and accrued interest. Given the
 5   deteriorating nature of Defendants’ financial situation, the threatened termination of the
 6   franchise agreements, and potential lockouts by landlords, a receiver is necessary to protect
 7   Plaintiff’s collateral from further deterioration. Accordingly,
 8          IT IS HEREBY ORDERED AND ADJUDGED granting the Motion in its entirety.
 9          IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED as follows:
10          1.     Appointment of Receiver. GlassRatner Advisory & Capital Group, LLC,
11   by and through Bill Hughes (the “Receiver”), is appointed Receiver over the Collateral and
12   Subsidiary LLCs (the “Receivership Estate”). The Court finds that the Receiver possesses
13   the necessary qualifications to act as receiver for the Receivership Estate.
14          2.     Bond and Oath. The Receiver’s appointment is effective upon the Receiver
15   filing a bond with the Clerk of the Court in the amount of $10,000.00 and taking the oath
16   required by law. The cost of the bond will be reimbursed to Receiver by the Receivership
17   Estate. Receiver may at any time file a motion requesting that the bond be exonerated, or
18   that it be discharged or released from its appointment as receiver, and all of its
19   responsibilities attendant thereto.
20          3.     Powers and Duties. Receiver shall have exclusive possession and control
21   over the Receivership Estate with the power and authority to take possession, preserve,
22   protect, operate, manage, market, sell and transfer the Receivership Estate and/or any parts
23   or portions thereof. After consultation with and written consent of Plaintiff, Receiver shall
24   have other powers, rights and duties of receivers appointed under federal law including,
25   without limitation, the following rights, powers and duties:
26                 A.     Collection of Proceeds. Receiver shall have the power to take all
27   steps necessary to collect the Proceeds from the Receivership Estate and deposit said sums
28   into one or more accounts (“Bank Account”) at a federally insured bank. Receiver shall

                                                  -5-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 6 of 16



 1   have the power to present for payment any checks, money orders, and other forms of
 2   payment made payable to Defendants or Subsidiary LLCs, any property manager, any
 3   affiliates of any of them, or such similar names, which constitute or are derived from the
 4   Proceeds of the Receivership Estate, endorse same and collect the proceeds thereof, such
 5   proceeds to be used and maintained as elsewhere provided herein. Receiver shall have the
 6   sole and exclusive authority to disburse funds from the Bank Account. Receiver shall have
 7   authority to take possession of bank and other deposit accounts of Defendants or Subsidiary
 8   LLCs, any property manager or any affiliates of any of them related to the Receivership
 9   Estate, including such accounts that may not be in Defendants’ or Subsidiary LLCs’ name,
10   or that may be in the name of one or more management companies, and to open, transfer
11   and change all bank and trade accounts relating to the Receivership Estate, so that all such
12   accounts are in the name of the Receiver.
13                 B.     Possession of Receivership Estate. Receiver shall have the exclusive
14   right to take and keep possession of the Receivership Estate, including, without limitation,
15   all bank accounts, security deposits and deposit accounts during the pendency of the
16   receivership and/or the above-captioned action. Receiver is authorized to engage a lock
17   smith or similar professional for the purposes of gaining access and taking possession of
18   any asset of the Receivership Estate.
19                 C.     Management of Receivership Estate. Receiver shall manage and
20   operate the Receivership Estate on a daily basis in a manner consistent with this Order.
21   Receiver shall have the power and authority to enforce agreements and enter into new
22   agreements and contracts relating to the Receivership Estate. Receiver shall manage,
23   operate and maintain the Receivership Estate subject to such rules and conditions as
24   Receiver may establish to ensure that Profits are profitably preserved and used, and to
25   reasonably ensure that the value of the Receivership Estate is not materially diminished.
26   Receiver shall make the following daily operating decisions regarding the Receivership
27   Estate, including, without limitation:
28

                                                 -6-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 7 of 16



 1                         1)     Hire outside advisors for the Receivership Estate to conduct the
 2          operations of the Receivership Estate as directed by Receiver, and terminating the
 3          employment of existing advisors, officers, or employees of the Receivership Estate,
 4          in its discretion;
 5                         2)     Providing maintenance, repair and improvement services for
 6          the Receivership Estate and extraordinary maintenance or repair services where
 7          deemed appropriate in connection with emergency conditions; provided, however,
 8          that Receiver shall not contract for extraordinary maintenance or repair services
 9          costing $5,000 or more without the written consent of Plaintiff or approval of the
10          Court;
11                         3)     Terminating or continuing in effect in Receiver’s business
12          judgment any contracts or leases presently existing relating to the Receivership
13          Estate;
14                         4)     Entering into or modifying contracts affecting any part or all of
15          the Receivership Estate, including, without limitation, any leases affecting the
16          Receivership Estate, so long as, for all contracts costing or having a value of more
17          than $10,000 annually, or for any leases or contracts having a term of more than 30
18          days, Receiver first obtains the written consent of Plaintiff or approval of the Court;
19          and
20                         5)     Procuring goods and services for the Receivership Estate.
21                    D.   Sale or Liquidation. After consultation with Plaintiff, the Receiver
22   may hire brokers for the Receivership Estate as the Receiver deems appropriate to assist
23   with listing and marketing the Receivership Estate for sale. Receiver, with consultation of
24   Plaintiff and with Court approval, may sell the Receivership Estate, in part or in whole, free
25   and clear of liens, claims, encumbrances and interests. If Receiver, after consultation with
26   Plaintiff, decides to proceed with a sale of some or all of the Receivership Estate, Receiver
27   or Plaintiff shall file a Motion to Approve a sale and any party shall have 10 business days
28   to file an objection with this Court. If no timely objection is filed, then the Motion shall be

                                                  -7-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 8 of 16



 1   deemed granted and the Court shall approve the sale. If a timely objection is received, the
 2   Court shall promptly set a hearing on the Motion and Objection.
 3                 E.     Payment of Expenses. To the extent reasonably possible given the
 4   income generated by the Receivership Estate, Receiver shall pay the current operating
 5   expenses of the Receivership Estate in the ordinary course of business; provided, however,
 6   that Receiver shall not pay operating expenses or other payables relating to periods prior to
 7   Receiver’s appointment as Receiver unless, in Receiver’s discretion, the same is necessary
 8   or desirable for the current and future operation and management of the Receivership Estate
 9   after consultation with Plaintiff. Receiver shall also disburse funds from the Bank Account
10   to pay all amounts necessary to maintain adequate all risk hazard property damage and all
11   risk comprehensive liability insurance on the Receivership Estate, to the extent necessary
12   to ensure the Receivership Estate is insured (nothing herein shall be deemed to absolve
13   Defendants of their obligations under the Loan Documents in place between Plaintiff and
14   Defendants). Subject to the provisions of this Order, payment of payroll, payroll taxes,
15   employee benefits, leasing company fees, property management company fees, as
16   applicable, utilities, insurance, taxes, landscaping, janitorial services, and maintenance and
17   other ordinary course expenses shall not require prior approval of the Court.
18                 F.     Accounting Records. Defendants shall cause to be provided, on
19   reasonable notice and during normal operating hours, and Receiver shall expeditiously
20   review and inspect the accounting records with respect to the Receivership Estate, and shall
21   take such steps as it deems necessary to assure that all Profits collected and all the
22   disbursements made in connection with the Receivership Estate by the Receiver are
23   properly accounted for in accordance with generally accepted accounting principles.
24                 G.     No Obligation to Complete Tax Returns. Notwithstanding any other
25   provision hereof, Receiver shall be under no obligation to complete or file tax returns on
26   behalf of Defendants or Subsidiary LLCs for income or other taxes. While acting as
27   receiver, Receiver shall comply with applicable laws and regulations relating to the
28   collection of taxes. Receiver shall allow Defendants or Subsidiary LLCs with such access

                                                  -8-
      Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 9 of 16



 1   to books and records within Receiver’s custody or control as may be necessary in order for
 2   Defendants or Subsidiary LLCs to complete and file tax returns on their own behalf.
 3                 H.     No Appraisal Required.           Receiver is excused from seeking an
 4   independent professional appraisal of the Receivership Estate, but Receiver is authorized to
 5   commission appraisals at Receiver’s discretion.
 6                 I.     Standard of Care. Receiver shall at all times exercise reasonable care
 7   in employing its business judgment to administer the Receivership Estate.
 8                 J.     Licenses and Permits.           Receiver may acquire or renew all
 9   governmental licenses, permits, or other authorizations, including any liquor license, either
10   in Receiver’s name or in the name of Defendants or Subsidiary LLCs, pertaining to the
11   Receivership Estate or any business associated therewith and do all other things necessary
12   or appropriate to maintain and protect the Receivership Estate.
13                 K.     Budget and Actual-to-Budget Comparison Reports. The Receiver
14   shall be permitted to use Advances and Proceeds only as set forth in and pursuant to a
15   Budget and this Order. All Advances and Proceeds shall be deposited into the Bank
16   Accounts as set forth above, which shall be disbursed by Receiver pursuant to the express
17   items in the Budget. Receiver shall prepare and submit to Plaintiff a detailed budget
18   acceptable to Plaintiff (“Budget”) that sets forth all projected receipts together with a
19   weekly forecast of other revenues and expenses and available cash. On a weekly basis
20   Receiver shall prepare and submit to Plaintiff an actual-to-budget comparison report. The
21   Budget may be amended from time to time by written agreement between the Receiver and
22   Plaintiff.
23                 L.     Borrowing Authority.           Receiver is authorized to borrow from
24   Plaintiff, in Plaintiff’s sole discretion, such amounts as may be necessary to satisfy the costs
25   and expenses of the receivership, to pay operating expenses and other expenses, to the
26   extent that the net Proceeds derived from the Receivership Estate are insufficient to satisfy
27   such costs and expenses (“Advances”). All borrowings from Plaintiff shall be added to the
28   principal as Advances under the Loan Documents between Plaintiff and Defendants and

                                                   -9-
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 10 of 16



 1   shall be secured by the Loan Documents with the same priority as Plaintiff’s existing liens
 2   encumbering the Receivership Estate. The Advances shall be repaid by Receiver to Plaintiff
 3   as collection of Proceeds allow or from the proceeds of the sale of the assets of the
 4   Receivership Estate.
 5            4.   Administration. Receiver is authorized to employ the following procedures
 6   and case administration:
 7                 A.       Bank Accounts. Receiver may establish the Bank Accounts described
 8   above.
 9                 B.       Financial Reports.      Commencing sixty (60) days after the
10   appointment herein, and no later than the fifteenth (15th) day of each month thereafter,
11   Receiver shall provide the Court, the parties, and counsel to the parties with a complete
12   report on its activities and the condition of the Receivership Estate during the preceding
13   calendar month, including a complete accounting of Proceeds collected and the
14   disbursements made during the preceding calendar month (the “Report”). Receiver, with
15   consent of Plaintiff, shall not be required to file a Report if it believes such Report would
16   contain sensitive financial information, disclosure of which will negatively impact the
17   Receivership Estate or the Receiver’s ability to sell the Receivership Estate. If a Report is
18   not filed with the Court, the Receiver shall file a notice of circulation with the Court and,
19   upon request of the Court, provide the Report for in camera review.
20                 C.       Fee. The Receiver, including its staff professionals, shall be paid a
21   customary fee for its work as receiver based upon its normal hourly rates. The Receiver is
22   authorized to make payment for its fees, its other costs, and for the fees and costs of its
23   professionals in the ordinary course, provided, however, that any party shall have ten (10)
24   days after the Receiver provides the Court, the parties, and counsel to the parties with the
25   Report to object to the requested fees and costs. The approved fees and costs of the Receiver
26   and its professionals, including retained counsel, shall be paid from the gross receipts
27   derived from the Receivership Estate. If the assets are not sufficient to pay the approved
28   Receiver’s fees as presented, Plaintiff may, in its sole discretion, and without obligation to

                                                 - 10 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 11 of 16



 1   do so, advance funds to the Receiver sufficient to pay such approved fees and costs, which
 2   funds shall constitute Advances under the Loan Documents.
 3                 D.      Court Approval; Procedure. Any motion by Receiver for Court
 4   approval or any act of Receiver requiring Court approval shall be served on each party
 5   hereto and each other person who has filed and served on Receiver a request for special
 6   notice. Receiver may file requests for special notice on behalf of any party; however, such
 7   request filed by Receiver shall not be deemed consent to the jurisdiction of this Court. In
 8   addition to service by mail or personal service, service may be made by facsimile or e-mail.
 9                 E.      Notice. In addition to any special notice provisions contained herein,
10   Receiver shall provide notice of all pleadings filed by Receiver herein to the parties hereto.
11   Unless otherwise provided by the Rules of Civil Procedure, such notice may be made by
12   mail or personal service five (5) days in advance of any hearing, by confirmed facsimile
13   five (5) days in advance of any hearing, or as otherwise may be approved by the Court.
14   Receiver shall be deemed to have been provided adequate notice if it complies with this
15   section.
16                 F.      Further Instructions. Receiver may at any time, with consultation of
17   Plaintiff, apply to this Court for further or other instructions or for modification of this Order
18   or for further powers necessary to enable Receiver to properly perform its duties, or for
19   termination of Receiver’s appointment.
20          5.     Other Parties’ Obligations. Defendants and Subsidiary LLCs and their
21   officers, directors, agents, representatives and employees, contractors, and subcontractors,
22   including without limitation any property management firm, company or individuals
23   retained by Defendants and Subsidiary LLCs and their employees, and all persons with
24   actual or constructive knowledge of this Order and their agents and employees, shall turn
25   over to the Receiver, within two (2) business days after presentation of this Order:
26                 A.      The possession of the Receivership Estate, including all keys to all
27   locks related to assets of the Receivership Estate, all bank accounts, deposit accounts,
28   security deposits, codes, access codes, security codes, passwords, and the records, books of

                                                   - 11 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 12 of 16



 1   account, ledgers and all business records for the Receivership Estate (including, without
 2   limitation, the plans, specifications and drawings relating to or pertaining to any part or all
 3   of the Receivership Estate), wherever located and in whatever mode maintained (including,
 4   without limitation, information contained on computers and any and all software relating
 5   thereto as well as all banking records, statements and cancelled checks);
 6                 B.       All documents that constitute or pertain to licenses, permits or
 7   governmental approvals relating to the Receivership Estate;
 8                 C.       All documents that constitute or pertain to insurance policies, whether
 9   currently in effect or lapsed, that relate to the Receivership Estate;
10                 D.       All leases and subleases, royalty agreements, licenses, assignments or
11   other agreements of any kind, whether currently in effect or lapsed, that relate to the
12   Receivership Estate;
13                 E.       All documents pertaining to past, present or future construction of any
14   type with respect to all or part of the Receivership Estate;
15                 F.       All documents pertaining to toxic chemicals or hazardous materials, if
16   any, ever brought, used and/or remaining upon the Collateral, including, without limitation,
17   all reports, surveys, inspections, checklists, proposals, orders, citations, fines, warnings and
18   notices;
19                 G.       All Proceeds derived from the Receivership Estate;
20                 H.       All books, records, including payroll records and personnel files, and
21   accounts relating to the Receivership Estate, and all other records, documents, insurance
22   policies and instruments of whatever kind and nature which relate to the operation and
23   control of any part of the Receivership Estate; and
24                 I.       All financial institutions, credit card processors, insurance agents or
25   underwriters, utility providers, vendors, suppliers, tradesmen, materialmen, service
26   providers, franchisors, taxing agencies, and all government agencies and departments are
27   hereby ordered to take direction from the Receiver as it relates to the accounts of Defendants
28

                                                  - 12 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 13 of 16



 1   or Subsidiary LLCs and to surrender any and all funds held on deposit or apply said funds
 2   as directed by the Receiver.
 3          6.      Utilities. Any utility company providing services to the Receivership Estate,
 4   including gas, electricity, water, sewer, trash collection, telephone, communications or
 5   similar services, shall be prohibited from discontinuing service to the Receivership Estate
 6   based upon unpaid bills incurred by Defendants. Further, such utilities shall transfer any
 7   deposits held by the utility to the exclusive control of the Receiver and be prohibited from
 8   demanding that the Receiver deposit additional funds in advance to maintain or secure such
 9   services.
10          7.      Mail. Receiver may issue demand upon the U. S. Postal Service that the U.S.
11   Postal Service grant exclusive possession and control of mail, including postal boxes, as
12   may have been used by Defendants or Subsidiary LLCs and may direct that certain mail
13   related to the Receivership Estate and its business be re-directed to Receiver.
14          8.      Insurance. The Receiver shall determine upon taking possession of the
15   Receivership Estate whether in the Receiver’s judgment, there is sufficient insurance
16   coverage. With respect to any insurance coverage in existence or obtained, the Receiver,
17   Plaintiff and the property management company, if one exists, shall be named as additional
18   insureds on the policies for the period of the Receivership. If sufficient insurance coverage
19   does not exist, the Receiver shall immediately notify Plaintiff and shall have thirty (30)
20   calendar days to procure sufficient all-risk and liability insurance on the Receivership Estate
21   (excluding earthquake and flood insurance) provided, however, that if the Receiver does
22   not have sufficient funds to do so, the Receiver may seek an Advance from Plaintiff and
23   increase the coverage. The Receiver shall not be responsible for claims arising from the
24   lack of procurement or inability to obtain insurance. Defendants and Subsidiary LLCs and
25   their property managers, employees, agents, affiliates and insurer are prohibited from
26   cancelling, reducing, or modifying any and all insurance coverage in existence with respect
27   to the Receivership Estate that are in effect as of the date of this Order without the consent
28   of Receiver.

                                                  - 13 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 14 of 16



 1          9.     Use of Funds. The Receiver shall pay only those bills that are reasonable and
 2   necessary for the operation or the protection of the Receivership Estate, according to the
 3   Budget, and shall allocate funds in the following order of priority: (1) the costs and expense
 4   of the Receivership Estate including utilities, insurance premiums, general and special taxes
 5   or assessments levied on the real property and improvements thereon, receivership fees,
 6   professional fees, attorneys’ fees, etc.; (2) the creation and retention by the Receiver of a
 7   reasonable working capital fund, according to the Budget; and (3) amounts due to Plaintiff.
 8          10.    General Provisions
 9                 A.     Civil Claims. No person or entity shall file suit against Receiver, or
10   take other action against Receiver, without an Order of this Court permitting a suit or action
11   to proceed; provided, however, that no prior Court Order is required to file a motion in this
12   action to enforce the provisions of this Order or any other Order of this Court in this action.
13                 B.     Personal Liability to Creditors. Receiver and its employees, agents,
14   accountants and attorneys shall have no personal liability in connection with any liabilities,
15   obligations, liens or amounts owed to any of the parties and any of Defendants’ creditors
16   because of its duties as Receiver. Nothing in this Order shall grant any rights to trade
17   creditors or general unsecured creditors, whose rights shall be solely determined in
18   accordance with federal law.
19                 C.     No Personal Obligation of Receiver. No obligation incurred by
20   Receiver in the good faith performance of its duties in accordance with the orders of this
21   Court, whether pursuant to any contract, by reason of any tort, or otherwise, shall be
22   Receiver’s obligation or the personal obligation of its principals or agents. Rather, the
23   recourse of any person or entity to whom Receiver becomes obligated in connection with
24   the performance of its duties and responsibilities shall be solely against the Receivership
25   Estate. Receiver shall have no obligation to advance its own funds to any costs and
26   expenses of the Receivership Estate and Receiver shall not be liable for any Receivership
27   Estate or receivership obligations. Receiver is authorized to use Defendants’ or Subsidiary
28   LLCs’ taxpayer identification numbers to establish and open bank accounts, issue financial

                                                  - 14 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 15 of 16



 1   reports, open, administer or close accounts with vendors or utilities suppliers, with respect
 2   to marketing or sale of the Receivership Estate or any loans relating thereto, and for other
 3   accounting and financial related purposes. The Receivership Estate shall indemnify and
 4   hold harmless the Receiver and its principals and agents from any claims against the
 5   Receiver which arise out of the Receiver’s operation of this Receivership in a manner
 6   consistent with and within the scope of this Order, unless the Receiver has committed fraud
 7   and gross negligence in the administration of its duties. The Receiver and its principal and
 8   agents shall not be liable for any action or omission of Plaintiff or any Defendant.
 9           11.   No Lender Liability and No Limit on Lender Remedies. Plaintiff and its
10   present and former officers, directors, shareholders, employees and agents, subsidiaries, and
11   their heirs, personal representatives, successors and assigns shall not be liable for: (i) any
12   action or omission of Receiver, or (ii) defects, deficiencies, flaws, expenses, costs or other
13   matters relating to the Receivership Estate. Nothing in this Order shall be deemed to limit
14   or prohibit Plaintiff from initiating and/or completing a uniform commercial code sale or
15   other disposition of the Receivership Estate or from negotiating and completing an
16   acceptance of collateral.
17           12.   Non-Interference with Receiver. All creditors of Defendants, all persons or
18   entities with actual knowledge of this Order, including, without limitation, the parties to
19   this action, and the officers, directors, members, principals, affiliates, agents, servants and
20   employees (current or former) of Defendants or Subsidiary LLCs, are enjoined from:
21                 (a)    Interfering with the Receiver, directly or indirectly, in the management
22   and operation of the Receivership Estate or business operations of Defendants or Subsidiary
23   LLCs;
24                 (b)    Interfering with the Receiver, directly or indirectly, in the collection of
25   revenues derived from the Receivership Estate or the business operations of Defendants or
26   Subsidiary LLCs;
27                 (c)    Collecting or attempting to collect from the Receivership Estate or
28   Defendants or Subsidiary LLCs;

                                                  - 15 -
     Case 2:20-cv-00544-SMB Document 4-3 Filed 03/16/20 Page 16 of 16



 1                 (d)     Extending, dispersing, transferring, assigning, selling, conveying,
 2   devising, pledging, mortgaging, creating a security interest in or disposing of the whole or
 3   any part of the Receivership Estate without the prior written consent of the Receiver and
 4   this Court;
 5                 (e)     Terminating any agreement with Defendants or Subsidiary LLCs
 6   without prior Court approval; and
 7                 (f)     Any act which directly or indirectly interferes in any manner with the
 8   discharge of the Receiver's duties under this Order and the operation and management of
 9   the Receivership Estate, Defendants’ or Subsidiary LLCs’ business.
10          13.    Termination. The Receivership may be terminated by the Receiver or by
11   Plaintiff as provided in this paragraph. Immediately upon the full payoff of Plaintiff’s
12   Indebtedness secured by the Loan Documents, upon the completion of a valid foreclosure
13   of the Receivership Estate, or upon the acquisition of the Receivership Estate by Plaintiff
14   or any assignee in satisfaction of the indebtedness, and without further Order of this Court,
15   the Receiver shall relinquish possession and control of the Receivership Estate to the
16   appropriate party. Upon relinquishing possession and control of the Receivership Estate,
17   the Receiver shall be relieved from all further duties, liabilities and responsibilities relating
18   to the Receivership Estate and shall thereafter submit the Receiver’s final account and report
19   for Court approval and discharge.
20
21
22
23
24
25
26
27
28

                                                  - 16 -
